Citation Nr: 1015865	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of schizophrenia from August 19, 2004, to July 13, 
2008.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of schizophrenia from July 14, 2008, to October 27, 
2009.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of schizophrenia since October 28, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to February 
1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2009, the Board remanded the claim for further 
development.

The issue of entitlement to a total disability rating based 
on individual unemployability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From August 19, 2004, to July 13, 2008, the Veteran's 
residuals of schizophrenia were manifested by occupational 
and social impairment with reduced reliability and 
productivity.

2.  From July 14, 2008, to October 27, 2009, the Veteran's 
residuals of schizophrenia were manifested by a total 
occupational and social impairment.

3.  Since October 28, 2009, the Veteran's residuals of 
schizophrenia has been manifested by occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for residuals of 
schizophrenia from August 19, 2004, to July 13, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9204 (2009).

2.  The criteria for a 100 percent evaluation for residuals 
of schizophrenia from July 14, 2008, to October 27, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9204.

3.  Since October 28, 2009, the criteria for a 50 percent 
evaluation for residuals of schizophrenia have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2005, June 2008, and 
September 2009 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
He was provided notice of the specific rating criteria used 
to evaluate his mental disability in the November 2006 
statement of the case and June 2008 correspondence.  Also, in 
the June 2008 correspondence VA notified the appellant of how 
VA determines the disability rating and effective date.  The 
claim was readjudicated in November 2008 and November 2009 
supplemental statements of the case.  Thus, any timing error 
as to notice of the specific rating criteria and as to notice 
of how VA determines the disability rating and effective date 
was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington.  Pursuant to the Board's remand, 
the RO asked the Veteran to identify treatment for his mental 
disorder.  Additional VA treatment records were obtained, and 
the claimant was afforded another VA examination.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

Governing law and regulations

In May 1961, the RO granted entitlement to service connection 
for schizophrenic reaction.  In a February 1975 rating 
decision, the RO reduced the rating for the disorder to 30 
percent disabling.  In a May 1976 decision, the Board denied 
a rating in excess of 30 percent for schizophrenia.

Rating criteria
 
Under the current criteria, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9204.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing the DSM-IV, p. 32).
 
Global assessment of functioning  scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
 Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).
 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  Id.

Analysis

The Board is presented with a record on appeal that 
demonstrates that, in addition to schizophrenia, a July 2008 
VA examiner diagnosed a depressive disorder as a result of 
the appellant's current confinement to a wheelchair after a 
stroke in February 2007.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
 See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A depressive disorder was first diagnosed at the July 2008 VA 
examination, and that examiner assigned a global assessment 
of functioning score based on solely on the schizophrenia.  
By the time of the October 2009 VA examination, the Veteran 
no longer suffered any depressive symptoms.  Pursuant to 
Mittleider and in light of the fact that the appellant does 
not currently have a depressive disorder, the Board will 
attribute all reported psychiatric symptomatology to the 
service-connected schizophrenia from the date of the October 
2009 VA examination forward.  As to the time period prior to 
the October 2009 VA examination, the evidence does not show 
that his depressive symptomatology is related to the service-
connected schizophrenia. 

A review of September 2005, July 2008, and October 2009 VA 
examination reports, as well as VA treatment records dated 
from 2004 to 2009 shows that from August 19, 2004, to July 
13, 2008, the residuals of schizophrenia were manifested by 
occupational and social impairment with reduced reliability 
and productivity; from July 14, 2008, to October 27, 2009, 
the schizophrenic disorder was manifested by a total 
occupational and social impairment; and since October 28, 
2009, the residuals of schizophrenia has been manifested by 
occupational and social impairment with reduced reliability 
and productivity.

Various treatment records dated from 2004 to July 2008 and 
the report of the September 2005 VA examination show that the 
appellant's affect was flat or blunted, an example of a 
symptom for a 50 percent disability rating.  At the September 
2005 VA examination, the claimant's judgment and insight were 
described as being merely fair in nature.  The September 2005 
VA examiner described the appellant as being somewhat 
isolative and indicated that he has had some problems in his 
relationships.  That VA examiner also described the Veteran's 
overall symptomatology as being moderately severe in nature.  
Although the claimant's treating psychiatrist assigned global 
assessment of functioning scores of 60 and 70 in 2006 and 
2005, respectively, the September 2005 VA examiner assigned a 
global assessment of functioning score of 45.  In light of 
the foregoing, the Board will resolve reasonable doubt and 
find that a 50 percent rating is in order from August 19, 
2004, to July 13, 2008.

The various treatment records dated from 2004 to July 2008 
and the report of the September 2005 VA examination do not 
show that the Veteran's schizophrenia was productive of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood from August 19, 2004, 
to July 13, 2008.  The claimant denied any suicidal ideation, 
an example of a symptom for a 70 percent disability rating.  
His speech at the September 2005 VA examination was normal.  
Although the September 2005 VA examiner described the 
appellant as being somewhat isolative and indicated that he 
has had some problems in his relationships, there is no 
evidence that the claimant had an inability to establish and 
maintain effective relationships as opposed to a mere 
difficulty.  In that regard, the Veteran described his 
relationship with his family as good.  While that examiner 
described the appellant's impulse control as being merely 
fair, there is no evidence that he had unprovoked 
irritability with periods of violence.  That examiner also 
indicated that the claimant's psychiatric problems did not 
prevent him from getting employment.  Thus, there is no 
evidence that the Veteran had difficulty in adapting to 
stressful circumstances, including work.

In the report of the VA examination conducted on July 14, 
2008, the examiner opined that the Veteran was not then 
employable because, although his medication does control his 
thought disorder as well as his hallucinations, his emotional 
affect was extremely blunted and he shows an extremely 
restricted range of emotions.  Consequently, the examiner 
concluded that the appellant would not be able to work in any 
type of environment that requires social interaction.  

The Board acknowledges that in July 2008, the Veteran did not 
demonstrate a gross impairment in thought processes or 
communication.  He did not suffer from persistent delusions 
or hallucinations, his behavior was not grossly 
inappropriate, and he was not in persistent danger of hurting 
himself or others.  The Board's inquiry, however, is not 
necessarily strictly limited to the criteria found in the VA 
rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating).  In this case, the evidence shows that 
from July 14, 2008, to October 27, 2009, the Veteran's 
residuals of schizophrenia were manifested by total 
occupational and social impairment.  In light of the 
foregoing, the Board finds that a 100 percent rating is in 
order from July 14, 2008, to October 27, 2009.

Significantly, the October 28, 2009 VA examination report 
reveals evidence of improvement in the Veteran's psychiatric 
symptomatology.  The examiner noted that the claimant was 
functioning at a higher level than during the July 2008 VA 
examination.  His speech had improved considerably, and there 
was no evidence of intermittently illogical, obscure, or 
irrelevant speech.  He had no signs of a thought disorder, 
and he reported that his hallucinations and delusions are 
well controlled with medications.  Although the Veteran 
asserted in a December 2009 statement that he still had some 
hallucinations and delusions but did not admit this fact to 
his doctors or anyone else, the Board places greater weight 
on the appellant's consistent denial to his treating medical 
professionals and the VA examiners of hallucinations and 
delusions.  The Board finds the statements made to physicians 
to be more credible than those presented to rating personnel 
in support of a claim for additional monetary benefits.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).  Moreover, the examiner stated that from a 
psychiatric vantage point alone, the claimant's symptoms are 
not so severe as to prevent him from working.  

Accordingly, there is no evidence that the Veteran had 
difficulty in adapting to stressful circumstances, including 
work.  While the appellant has difficulties from a competency 
standpoint, the examiner did not conclude that he was 
incompetent.  Moreover, the examiner assigned a global 
assessment of functioning score of approximately 45 to 55.  
In light of the foregoing, the Board finds that the 
appellant's schizophrenia is best evaluated as 50 percent 
disabling from October 28, 2009.

The symptoms presented by the claimant's residuals of 
schizophrenia are fully contemplated by the rating schedule.  
There is no evidence his disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  There is no evidence that this disorder at any 
time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A 50 percent evaluation, but not higher, from August 19, 
2004, to July 13, 2008, is granted for residuals of 
schizophrenia, subject to the laws and regulations governing 
the payment of monetary benefits.

A 100 percent evaluation from July 14, 2008, to October 27, 
2009, is granted for residuals of schizophrenia, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A 50 percent evaluation, but not higher, since October 28, 
2009, is granted for residuals of schizophrenia, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


